Citation Nr: 0717167	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-21 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to non-service connected 
disability pension benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active peacetime service from July 1961 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
In his substantive appeal to the Board, received in June 
2005, the veteran requested a video conference hearing.  In 
March 2007, the veteran presented testimony at a video 
conference hearing conducted at the Chicago RO before an 
Acting Veterans Law Judge (AVLJ).  A transcript of this 
personal hearing is in the veteran's claims folder.

The veteran was originally denied entitlement to non-service 
connected disability pension benefits in a December 1999 RO 
decision based on the lack of verified wartime service.  The 
veteran did not file a timely notice of disagreement (NOD) as 
to the propriety of that decision, rendering it final.  38 
U.S.C.A. § 7105(c).  An August 2001 RO decision denied the 
claim again based on the lack of any verified wartime 
service.  The veteran timely appealed the August 2001 RO 
decision to the Board.  In a November 2002 Board decision, 
the Board recharacterized the issue as whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to non-service connected disability pension 
benefits.  The Board did not reopen the claim and denied it 
on the basis that the additional evidence submitted although 
new, was not material, and therefore not so significant that 
it had to be considered in order to fairly decide the merits 
of the claim.  The veteran did not appeal the Board's 
decision, making it final.  38 U.S.C.A. § 7105(c).  In the 
March 2004 RO decision, which is the subject of this appeal, 
the RO denied the claim on the basis that the veteran had no 
wartime service.  






FINDINGS OF FACT

1.  In a November 2002 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to non-service connected disability 
pension benefits.

2.  The evidence received since the November 2002 decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for entitlement to non-
service connected disability pension benefits.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision denying the claim for 
entitlement to non-service connected disability pension 
benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received after the November 2002 decision 
wherein the Board denied the veteran's claim for entitlement 
to non-service connected disability pension benefits is not 
new and material, and the veteran's claim for that benefit is 
denied.  38 U.S.C.A. §§ 1501, 1521, 5108 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.156(a), 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board acknowledges that the veteran was not timely 
notified of the laws and regulations regarding his claim 
currently on appeal.  However, as will be discussed below, 
the Board has determined that there is no legal entitlement 
to the claimed benefit as a matter of law.  The notice and 
duty to assist provisions are not applicable to a claim where 
it cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the legal provisions regarding the duty to 
notify and to assist are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of his duties to 
obtain evidence, see Quartuccio, 16 Vet. App. 183 (2002), and 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating these claims.  38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a veteran are to be avoided).  Accordingly, it is not 
prejudicial for the Board to decide the matter without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, a claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

To establish basic eligibility for nonservice-connected VA 
pension benefits, a veteran must have served in the active 
military, naval or air service: for a period of 90 days or 
more during a period of war; during a period of war and be 
discharged or released from such service for a service- 
connected disability; for a period of 90 days or more and 
such period either began or ended during a period of war; or, 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war period.  
See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) 
(2006).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. 
§ 3.2(f), the Vietnam Era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam, or as the period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive, in all other cases.  

As previously noted, a November 2002 Board decision denied 
entitlement to non-service connected disability pension 
benefits on the basis that there was no competent evidence of 
record confirming any wartime service by the veteran.  The 
evidence associated with the veteran's claims file subsequent 
to the November 2002 Board decision includes his notice of 
disagreement (NOD), dated in September 2004, in which he 
contended that he was entitled to a non-service connected 
pension because he trained men for service in Vietnam, had no 
income or net worth, and had prostate cancer as well as 
several other disabilities.  Further, in his June 2005 Form 9 
and during his March 2007 hearing, the veteran noted that 
during his period of service, he went overseas to Germany 
twice for field exercises.  However, the Board finds, as will 
be discussed below, that such evidence is not new and 
material within the meaning of the laws and regulations set 
forth above, and as such, there is no basis to reopen the 
claim for entitlement to non-service connected disability 
pension benefits.

With respect to the veteran's statements and testimony, they 
are new in that they were not of record at the time of the 
November 2002 Board decision.  However, his statements do not 
relate to an unestablished fact necessary to substantiate the 
claim, i.e., a verified wartime service.  The veteran 
testified that his five months of foreign service were spent 
in Germany.  However, service in Germany between July 1961 
and June 1964 does not qualify as service during the Vietnam 
Era, or any other period of war, for eligibility for non-
service connected pension benefits.  38 C.F.R. §§ 3.2(f), 
3.3(a).  Therefore, the Board finds that the evidence 
submitted after the November 2002 Board decision is not new 
and material.

Thus, the Board concludes that no evidence has been received 
since the November 2002 Board decision, which relates, either 
by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for entitlement to non-
service connected disability pension benefits.

In sum, the Board notes that the basic facts in this case are 
not in dispute, in that the record clearly shows that the 
veteran's active service was from July 1961 to June 1964.  
The record does not show, nor does the veteran contend, that 
he served in the Republic of Vietnam during that period.  
Accordingly, the Board finds that the veteran did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  Because the veteran 
does not meet the basic eligibility requirements for a 
nonservice-connected pension, his claim must be denied by 
operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board has no discretion and must apply the law 
and regulations as stated.  See 38 U.S.C.A. 
§ 7104(c).  Accordingly, his claim for non-service connected 
disability pension benefits is also denied as matter of law.


ORDER

New and material evidence has not been submitted to reopen 
the claim for entitlement to non-service connected disability 
pension benefits.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


